 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBodolay Packaging Machinery, Inc. and UnitedElectrical, Radio, and Machine Workers ofAmerica (UE). Cases 12-CA-9491 and 12-CA-9584August 12, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn December 31, 1981, Administrative LawJudge Donald R. Holley issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel and Respondent filed exceptions and sup-porting briefs and Respondent filed an answeringbrief to the General Counsel's exceptions, includinga motion to strike the General Counsel's brief insupport of exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawI We deny Respondent's motion to strike the General Counsel's briefin support of his exceptions. Assuming that the General Counsel's briefmay not, in all respects, strictly comply with the requirements of Sec.102.46(c)3) of the Board's Rules and Regulations, Series 8, as amended,the brief is "not so deficient as to warrant striking." Viracon, Inc., 256NLRB 245 (1981).' The General Counsel and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings.s The Administrative Law Judge, citing Wright Line. a Division ofWright Line, Inc., 251 NLRB 1083 (1980), found, in essence, that theGeneral Counsel had failed to "make a prima facie showing sufficient tosupport the inference that [their union activities were] 'motivatingfactor[s]' in [Respondent's] decision" to lay off employees Murray, Mc-Donald, Dotson, and Sprague. Id. at 1089. While the General Counselexcepts to these findings, we conclude that, even assuming the GeneralCounsel had established such a prima facie case, Respondent rebutted thatcase in each situation.We further agree with the Administrative Law Judge's finding that Re-spondent did not violate the Act by recalling employee Troy Ayres towork as an inspector on February 16, 1981, rather than employee Mc-Donald. In so doing, we note that the record adequately supports Re-spondent's contention that it believed that Ayres was more capable ofperforming the required work than was McDonald.We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(3) and (1) of the Act by laying off employeesPorter, Chartier, and Hutchinson. Accordingly, and since our remedywould not be affected, we find it unnecessary to pass on the Administra-tive Law Judge's further finding concerning Respondent's failure torecall these employees on February 16, 1981.For the reasons expressed in their separate dissenting positions in 'Mate-rinals Research Corporation, 262 NLRB 1010 (1982), Chairman Van deWater and Member Hunter adhere to their view that unrepresented em-ployees are not entitled to the rights that were accorded represented em-ployees in N.LR.B. v. I Weingarten, Inc., 420 U.S. 251 (1975). Nonethe-263 NLRB No. 38Judge and to adopt his recommended Order, asmodified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Bodolay Packaging Machinery, Inc., Lakeland,Florida, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer Robert Chartier immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Expunge from its files any references to theunlawful layoffs of Donald Porter, Robert Char-tier, and Jerry Hutchinson and notify them in writ-ing that this has been done and that evidence oftheir unlawful layoffs will not be used as a basis forfuture personnel actions against them."3. Substitute the attached notice for that of theAdministrative Law Judge.less, as they are aware that their position is not prevailing Board law,they adopt, for institutional reasons and in the absence of exceptions, theAdministrative Law Judge's finding that Respondent violated Sec. 8(aXI)by refusing to grant employee Vincent Sirera's request for representationat an interview at which he could reasonably have anticipated the imposi-tion of discipline.4 The General Counsel excepts to the Administrative Law Judge'sfinding that employee Chartler's failure to respond to the registered letterthat Respondent had mailed to him on February 20, 1981, offenng rein-statement, extinguished Respondent's obligation to reinstate him notwith-standing the record evidence that Chartier never received the letter. Wefind merit in the General Counsel's exception and shall modify the rec-ommended Order accordingly. See Burnup & Sims. Inc., 256 NLRB 965(1981).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees regard-ing their union activities or sentiments or theunion activities or sentiments of their fellowemployees.WE WILL NOT create the impression amongemployees that their participation in union ac-tivities is under surveillance.320 BODOLAY PACKAGING MACHINERY, INC.WE WILL NOT intimidate employees bythreatening plant closure if employees selectthe Union as their collective-bargaining agent.WE WILL NOT discourage employee partici-pation in union activities by informing employ-ees their participation in union activitiescaused them to be laid off.WE WILL NOT require that any employeetake part in an interview with supervisionwithout the presence of an employee repre-sentative if such representation has been re-quested by the employee and if the employeehas reasonable grounds to believe that the mat-ters to be discussed may result in subjectingthe employee to disciplinary action.WE WILL NOT discourage employees fromjoining or participating in activities on behalfof United Electrical, Radio, and MachineWorkers of America (UE), or any other labororganization, by selecting employees for layoffbecause they joined or supported a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL offer Robert Chartier immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges.WE WILL make whole employees RobertChartier, Donald Porter, and Jerry Hutchinsonfor any loss of pay they may have suffered asa result of the discrimination practiced againstthem, with interest.BODOLAY PACKAGING MACHINERY,INC.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge:Upon an original and amended charge filed in Cases 12-CA-9491 and 12-CA-9584, the Regional Director forRegion 12 of the National Labor Relations Board (hereincalled the Board) issued a complaint on February 27,1981, in Case 12-CA-9491, and an order consolidatingcases and amendment to complaint on April 27, 1981, al-leging, inter alia, that Bodolay Packaging Machinery,Inc. (herein called Respondent), had engaged in conductwhich violated Section 8(aX1) and (3) of the NationalLabor Relations Act, as amended (herein called the Act).Respondent filed timely answers to the complaints deny-ing that it had engaged in the unfair labor practices al-leged.The matter was heard before me in Tampa, Florida,on July 13, 14, and 15, 1981. All parties appeared andwere afforded full opportunity to participate. The Gener-al Counsel and counsel for Respondent filed post-hearingbriefs which have been carefully considered. On theentire record in the case, the briefs, and arguments, andfrom my observation of the witnesses, I make the follow-ing:FINDINGS OF FACTI. JURISDICTIONRespondent, a Florida corporation, maintains a placeof business in Lakeland, Florida, where it is engaged inthe manufacture of packaging machinery. During the 12-month period preceding issuance of the original com-plaint herein, Respondent, in the course and conduct ofits business, sold and shipped goods valued at in excessof SS50,000 to customers located outside the State of Flor-ida. It is admitted, and I find, that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that United Electrical,Radio, and Machine Workers of America (UE) (hereincalled Charging Party or the Union) is a labor oganiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is engaged at its Lakeland, Florida, facilityin the design, manufacture, sale, and servicing of packag-ing and medical converting equipment. It normally uti-lizes in excess of 100 production and maintenance work-ers in its manufacturing and assembly departments. It isundisputed that such employees were supervised at timesmaterial herein by Respondent's president, Jack Bodolay;Russ Ehlers, shop superintendent; Frank Mazzio, assist-ant production manager;' Sid Hart, night-shift foreman;Dick Smith, machine shop foreman; Richard Litteral, as-sembly foreman; Jim Connelly, sheet metal foreman;John Boedicker, crib foreman; John Millen, productioncontrol foreman; and Leslie Bryson, assistant machineshop foreman.2In late September 1980,3 the Union began a union or-ganizational drive at Respondent's facility. During thecampaign, Respondent's employees attended union meet-ings, signed union authorization cards, distributed unionliterature, and wore union T-shirts and buttons at the fa-cility.Prior to December 5, Respondent had operated withtwo shifts; i.e., a day shift and an afternoon or nightshift. Its president, Bodolay, testified without contradic-tion that the corporation failed to receive large orders ithad contemplated receiving and found itself in a positionin early December wherein it had to reduce expenses byMazzio was no longer employed at the time of the hearing.a Respondent admits, and I find, that each of the named individualsare, and have been at all times material, supervisors and agents of Re-spondent within the meaning of Sec. 2(11) of the Act.3 All dates are 1980 unless otherwise indicated.321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome $12,000 per week. To accomplish this object, itabolished its afternoon or night shift on December 54and thereafter laid off 18 day-shift employees onMonday, December 8.The General Counsel claims that Respondent, throughits above-named supervisors, engaged in numerous inde-pendent violations of Section 8(a)(1) of the Act duringthe union organizational campaign." The General Coun-sel contends that Respondent violated Section 8(a)(3) ofthe Act by selecting seven named employees for layoffand by thereafter failing to recall such employees onFebruary 16, 1981, because they engaged in union orother protected concerted activity. Finally, the GeneralCounsel claims that Respondent violated Section 8(a)(1)of the Act by denying employee Vincent Sirera's requestfor representation during an investigatory interviewwhich subsequently led to issuance of a verbal warningto the employee.B. The Alleged 8(a)(1) ViolationsParagraphs 5 through 14 of the complaint alleges thatvarious Respondent supervisors engaged in describedviolations of Section 8(a)(1) of the Act. The conduct at-tributed to each such supervisor is discussed below.1. Sid HartParagraph 6 of the complaint alleges that Hart unlaw-fully threatened employees with plant closure, and para-graph 7 alleges that Hart unlawfully created an impres-sion among employees that their union activities wereunder surveillance by Respondent. The General Counselsought to prove the violations alleged through the testi-mony of employees William Kauffman, Robert Chartier,and Donald Porter. Respondent claims Kauffman was asupervisory employee and that Hart's comments to himcannot be found to constitute violations of Section8(a)(1). Hart did not appear as a witness and the com-ments attributed to him by the named employees standunrebutted.Employee Kauffman indicated that he discussed theUnion with Foreman Hart on two occasions in Septem-ber. On the first occasion, Hart asked him how manypeople from the night shift were involved in the Union.On the second, Hart informed him he had heard from anunnamed high-ranking company official that Jack Bodo-lay had said that rather than let a union come in there hewould close the doors on the plant; that the reason hemoved from Springfield, Massachusetts, in the first placewas to get away from the union and he would not hesi-tate to close the doors. Hart again approached Kauffmanearly in October, During this conversation, Hart showedKauffman a list which he said management had asked4 There were 22 night-shift employees laid off. See Reap. Exh. 5.a At the hearing, the General Counsel amended the complaint to allegethat on March 30, 1981, Respondent, through Jack Bodolay, threatenedemployees with plant closure if they continued their activities in supportof the Union. Additionally, he sought to delete par. 14 of the complaintand to substitute therefor an allegation that "On or about October, 1980,the exact date being unknown to General Counsel, the Respondent,acting through John Bodolay, interrogated an employee about his unionactivity and desires of his fellow employees." It appears that I inadvert-ently failed to grant the described motion. I hereby grant the motion toamend the complaint as proposed.him to keep on second-shift employees. Hart called it arating sheet. It rated employees from one through five,with one representing strong union attitude and five rep-resenting a strong company allegiance. Hart told Kauff-man that his name was on the list, and that he had givenhim a four rating for his (Kauffman's) own protection.Hart explained that the list represented his assessment ofsecond-shift employees' sentiment toward the Union, andwas also a record of which employees were wearingunion buttons and which were not.Respondent contends in its brief (at pp. 11 and 12) thatI should ignore Kauffman's testimony because he was asupervisor within the meaning of Section 2(11) of theAct. I reject the contention. During his testimony,Kauffman indicated he was a leadman when Hart con-versed with him as described above. As a leadman, theemployee was hourly paid at 25 cents per hour morethan other lathe operators. While he indicated he wastold what was to be accomplished by Hart and thereafterdecided which employees were to accomplish differentsegments of work, the record reveals the tasks performedby the employees working under his direction were rou-tine and repetitive in nature. While Respondent claimsKauffman had the authority to discipline employees, theemployee testified without contradiction that he merelyrecommended to Hart that employees be disciplined andthe foreman decided what action, if any, would be taken.Unlike admitted supervisors who are all salaried employ-ees, it is clear that Kauffman never had the authority tohire or fire employees and he did not attend supervisors'meetings, grant time off, or select employees for over-time work. In sum, I find that Kauffman was not a su-pervisory employee and that through Hart's actions Re-spondent violated Section 8(a)(1) of the Act by: (1) un-lawfully interrogating an employee concerning his unionsentiments and the union sentiments of other employees;(2) creating the impression that the union activities ofemployees were under surveillance by Respondent; and(3) threatening plant closure if employees selected theUnion as their collective-bargaining agent.Employee Chartier testified that in mid-NovemberHart told him that Jack Bodolay would close the place ifthe Union ever got in the shop. Similarly, employerPorter testified that in November Hart told him "If theunion gets in, I'm going to quit. Jack Bodolay said he'sgoing to close the plant if it [the Union] gets in here."Through the described comments made by Hart to em-ployees Chartier and Porter, I find that Respondentthreatened employees with plant closure if they selectedthe Union as their collective-bargaining representative.2. Jim ConnellyEmployee Jerry Hutchinson testified that within aweek of the time that he started to wear a union button,in September or October, Foreman Connelly asked himif he was with the Union. Additionally, Hutchinson indi-cated that Connelly talked against the Union on the de-scribed occasion and the employee claimed that Connellysubsequently snatched a union newsletter which Hutch-inson had pinned on the backboard of a welding tableand told him to keep such documents in his toolbox322 BODOLAY PACKAGING MACHINERY, INC.rather than pin them on company property. Connellydenied that he asked Hutchinson if he was for the Unionbut did not refute the employee's account of the back-board incident. I credit Hutchinson's testimony and findthat through Connelly's described conduct Respondentinterrogated an employee concerning his union senti-ments in violation of Section 8(a)( ) of the Act.3. Leslie BrysonParagraph 11 of the complaint alleges that Brysonstated to employees at the time of the December 8 layoffthat their employment was ceasing because of their unionactivities.Employee Phillip Prior testified that as he was prepar-ing to leave Respondent's facility after being laid off onDecember 8, he stated to Assistant Machine Shop Fore-man Bryson that they had received a nice Christmaspresent from the Company. He claims Bryson replied,"Well you guys asked for it, you wanted to have a unionand now you don't have a job."Rather than state his version of the comments passedbetween he and Prior on December 8, Bryson simplydenied that he told any employee around the time of theDecember layoff that they were being laid off becausethey supported the Union. I credit Prior's testimony andfind that Respondent, through Bryson's described re-marks, violated Section 8(a)(1) of the Act as alleged.4. Jack BodolayParagraph 5 of the complaint alleges that Bodolay vio-lated Section 8(a)(1) of the Act during a meeting withemployees on November 18 by threatening to dischargethem if they continued to support the Union and by in-forming them it would be futile for them to select theUnion as their bargaining agent. Paragraphs 12 and 14 ofthe complaint, as amended, allege that Bodolay unlawful-ly threatened employees with plant closure and that heunlawfully interrogated an employee concerning hisunion sentiments and the sentiments of others.The General Counsel sought to prove that Bodolaymade improper remarks when he departed from preparedtext during a November 17 meeting with employees,through the testimony of employee witnesses ScottMurray, Phillip Prior, John Sirera, and Jerry Hutchin-son. Admitting he could not recall the exact words used,Murray testified that when Bodolay departed from hisprepared material he informed them ". ..that the Uniondidn't scare him and the workers thought it would helpthem and that it wouldn't because it wouldn't make himchange his mind about anything ... the Union wouldn'thelp ... .anybody get anything else ...if they didn'tlike it ... .there's a lot of pavement out there." Murraycould not recall whether Bodolay mentioned negotiationsand a strike during the meeting. On direct examination,Prior testified that when Bodolay departed from his pre-pared material at the November 17 meeting he "...seemed to get upset and disturbed ...and he droppedthe paper down to his side and he told us, now, youpeople have anything to do with this Union, we knowwho you are and if you think I am going to negotiatewith this Union you are all going to be out there. Thenhe pointed to the road." During cross-examination, Prioradmitted that during the meeting under discussion, Bodo-lay may have said that if the Union wanted more moneythan Respondent wanted to give, the employees might becalled out on strike and he admitted that when the refer-ence to the pavement was made he took it as a referenceto employees walking as pickets. Employee Sirera testi-fied that when Bodolay departed from his preparedspeech at the mid-November meeting he commentedthat: the Union could not give employees jobs or guaran-tee them jobs-that the Company's customers obtained atshows guaranteed them work; stated that he would notnegotiate with the Union-that if they thought the Unionwas going to get any more money out of him to hit thepavement, hit it now; stated he would just shut downrather than have anything to do with the Union; andconcluded by stating the Union is not going to do noth-ing for them, only hini, selling machinery. During cross-examination, Sirera admitted he indicated in a pre-trialstatement that he did not recall the exact words used byBodolay pt the meeting under discussion. He was unsurewhether Bodolay made reference to strikers during themeeting. Jerry Hutchinson testified that during the mid-November meeting under discussion, Bodolay told themthat if the Union got in there they would all be lookingfor jobs and he did not want to allow the Union to getin. He also recalled that Bodolay told them they couldhit the bricks. He candidly admitted he did not remem-ber every word that was said. Hutchinson was askedduring cross-examination if Bodolay referred to hittingthe bricks in connection with discussion of the Union'sasking for more money than the Company wanted togive and going on strike. The witness could not recall.When he appeared as a witness when Respondent waspresenting its case, Bodolay indicated that documentsplaced in the record as Respondent's Exhibits 3(a) (Ste-vens' document) and 3(b) (a dissertation on strikes by theinstant Union) were read to employees at the November17 meeting. Bodolay asserted that his only departurefrom the written material occurred while he was readingfrom part of the text of Respondent's Exhibit 3(b). Heclaims he stopped reading from the text pertaining tostrike action and turned around pointing to the street andindicated that in the event the Union were to come inand make economic demands on the Company which hefelt were unreasonable, the only recourse under such cir-cumstances could well be a strike.The General Counsel does not contend that Respond-ent violated the Act by reading Respondent's Exhibits3(a) and (b) to employees. Inspection of those documentsreveals that the message of both is that employee selec-tion of a union as their bargaining agent is an exercise infutility and can lead to strikes if a union asks for morethan management is willing to give. Since each of theemployees admitted they could not recall the exact state-ments made by Bodolay during the meeting, Prior indi-cated the impromptu comments were made in connectionwith discussion of negotiations and a possible strike, andBodolay, who exhibited a thorough understanding of ap-plicable law when he appeared as a witness, deniedmaking any unlawful statements during the meeting, I323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that the General Counsel has offered insufficient re-liable evidence to prove the allegations contained inparagraph 5 of the complaint and recommend that theybe dismissed.6The General Counsel sought to prove that Bodolaythreatened employees with plant closure on or aboutMarch 30, 1981, through the testimony of employee Mi-chael Wheeler. Wheeler testified that around the end ofMarch or in early April 1981, during a meeting Bodolayheld with employees from his department (the assemblydepartment), he pointed to a union insignia on his hatand asked if that was one of the reasons employeeswould not be getting a raise. He did not indicate whatBodolay's reply was. After the departmental meeting,Wheeler claims he and an unidentified nonunion groupapproached Bodolay and asked if they could get at leasta nickel raise. According to Wheeler, Bodolay told thegroup he was too ashamed to give the men a nickel raise.Wheeler claims Bodolay ended the discussion by statingthat, as far as he was concerned, they knew what hethought about the Union--that if they were to come upand ask for a raise he would shut the doors.Asked whether he ever told an employee he wouldclose the doors of the plant if a union came in, Bodolaystated he never made such a statement directly or indi-rectly. Bodolay then stated his version of his discussionswith Wheeler the day he met with assembly departmentemployees indicating Wheeler pointed to his unionbutton during the meeting and asked if that was thereason they were not getting any raises that quarter. Bo-dolay claims he replied that that had nothing to do withit-that it was a financial problem and he anticipated thecash flow trouble would continue until they could gettheir production in line with sales and so forth. Bodolayindicated he remained after the meeting and that Wheel-er then approached him and pointed to his hat comment-ing he supposed he would not be getting a raise whenwage reviews finally came around because of "this." Bo-dolay asserts he told Wheeler that the Union had abso-lutely nothing to do with money and cash flow. At thatpoint Bodolay recalls that Wheeler asked about the pos-sibility of a 5-cent raise. He claims his reply was thatthey planned no raise at that time; that on June 30 theywould consider the situation and do what they could foremployees with regard to raise increases.Bodolay was a more impressive witness than Wheeler,whose testimony was vague and fragmentary. Absentcorroboration of Wheeler's assertion that Bodolay in-formed the "non-union" group that he would close thedoors if the Union asked for a raise, I am unable tocredit Wheeler's assertion which was forcibly denied byBodolay. I recommend that the allegation in question bedismissed.The General Counsel sought to prove that Bodolayunlawfully interrogated an employee through the testi-e I specifically refrain from crediting Prior's assertion that Bodolaystated during the meeting that they (Respondent) knew the identity ofunion supporters and that he would not negotiate with the Union. Simi-larly, I refrain from crediting Sirera's assertion that Bodolay told them hewould not negotiate with the Union and he would shut down rather thanhave anything to do with the Union. I am convinced that Bodolay is toowell informed to have made such statements. Significantly, such testimo-ny was not corroborated by others attending the meetingmony of employee Orson Moore. Moore testified ondirect examination that sometime in October Bodolayasked him why the people wanted a union-what wasgoing on? He claims he replied it was the difference inpay between two people doing the same job as the fluc-tuation may be 50 cents, 75 cents, or $1 dollar. Duringcross-examination, Moore was asked if he had not volun-teered such information to Bodolay during one of the lat-ter's walks through the plant. He denied that such wasthe case and stated that he approached Bodolay after agroup meeting and complained that an inexperiencedman had been hired in for more pay than he was getting.He claims Bodolay asked if anything had been doneabout it, and he replied nothing. According to Moore,Bodolay then proceeded to ask him why the otherpeople wanted a union.Bodolay's version of his encounter with Moore wasthat the employee called him over while he was takingone of his customary walks through the plant. He assertsthe employee initiated the conversation by asking him ifhe had a few minutes. He claims Moore then told him hehad a lot of experience with unions, having been amember and an officer for years up north, and indicatedthat in his opinion a small plant like Respondent's did notneed a union. According to Bodolay, Moore went on tosay what they really needed was a parity of some kind inthe wage structure, that in his opinion it was the mostserious situation that was facing the employees. Bodolayindicated his part in the conversation simply consisted ofthanking Moore for his opinion.As indicated earlier, I found Bodolay to be an impres-sive witness most of the time. With respect to theMoore-Bodolay conversation, however, I found Mooreto be the more impressive witness. Moore clearly indicat-ed during the conversation why he personally favoredthe Union and he practically invited Bodolay to ask whyother employees wanted the Union I am convinced Bo-dolay accepted the indirect invitation and unlawfully in-terrogated Moore concerning the union sentiments ofother employees as alleged.5. Frank MazzioParagraph 8 of the complaint alleges that Respondent,through the November 1 conduct of its production man-ager, Frank Mazzio, unlawfully interrogated an employ-ee regarding his union sentiments and unlawfully threat-ened an employee with reprisals if he failed to renouncethe Union. The General Counsel offered proof of the al-legations through the testimony of employee WilliamKauffman. Mazzio was no longer employed by Respond-ent at the time of the hearing, and he did not appear torefute Kauffman's testimony.Kauffman testified that in early November, FrankMazzio, production manager, called him to his office,and asked him what were his feelings toward the Union.Mazzio said, "Whose side are you on? I have heard re-ports from all over the plant that you are affiliated withthe union movement." Kauffman denied this. Mazziocontinued, "I would like to take you off the fence andmake you a full foreman, but I can't justify the salarybased on what you are making on ani hourly basis. I can't324 BODOLAY PACKAGING MACHINERY, INC.put you in supervision at this time, but if you want tobecome part of management, you have to renounce allaffiliation with the union."I find that the General Counsel has proved throughthe testimony set forth that Mazzio interrogated Kauff-man concerning his union sentiments as alleged. Addi-tionally, I find that by informing Kauffman, in effect,that he would have to abandon the Union if he desiredpromotion to supervision, Respondent interfered with,coerced, and restrained Kauffman in the exercise of hisSection 7 rights thereby violating Section 8(a)(1) of theAct.6. Richard LitteralParagraph 9 of the complaint alleges that AssistantForeman Richard Litteral unlawfully interrogated anemployee concerning his union activities on November15, and paragraphs 12 and 13 allege, in substance, thatRespondent, through Litteral's conduct, disparately en-forced a valid no-solicitation rule and denied an employ-ee's request for a representative during an investigativeinterview which led to issuance of a verbal warning tothe employee. The General Counsel sought to prove thedescribed allegations through the testimony of employeesRussell McDonald and Vincent Sirera.Employee McDonald, formerly foreman of Respond-ent's machine shop, testified that around November 15Litteral discovered a union newsletter lying on a work-bench and picked it up, asking him (McDonald) if heknew whose it was. Thereupon, McDonald asserted Lit-teral threw the newsletter in the garbage and asked him"Have you been going to the union meetings?" Mc-Donald indicated he answered affirmatively. When heappeared as a witness, Litteral denied he asked any em-ployees whether they attended union meetings. He didnot deny that the remainder of the newsletter incidentdescribed by McDonald occurred as indicated by theemployee during his testimony. I credit McDonald andfind that on or about November 15, 1980, Respondent,through Litteral's conduct, interrogated an employeeconcerning his union activities in violation of Section8(a)(l) of the Act.Respondent has maintained at all times material hereina no-solicitation rule which provides:In order to prevent disruption of operations, so-licitation and distribution of literature will be limit-ed as follows:Solicitations are not permitted by employees forany purpose during working time. An employeemay not engage in solicitation of other employeeswhile they are working.The General Counsel contends that Respondent dis-parately enforced the above-described rule on November14, 1980, by reprimanding employee Sirera for discussingthe Union with another employee while it had previous-ly permitted employees and members of supervision tosolicit for Tupperware sales, football pools, and check-pools during their working time.Employee Chartier indicated during his testimony thatemployees ran a football pool in the plant during thefootball season. He testified without contradiction thatthe afternoon-shift foreman, Sid Hart, participated in thepool and won it 3 weeks in a row. Additionally, he testi-fied that Ted Fox, a leadman, sold Tupperware productson the premises. Similarly, employee Prior testified thatemployees participated in a checkpool every Thursdaywhen checks were issued. According to Prior, AssistantMachine Shop Foreman Lee Bryson participated in thecheckpool.7According to employee Sirera, he took a part to thepaint room, which was removed from the machine shopwhere he normally worked, on November 14 and thepainter, Fred Grey, asked him to remove a piece of thepart before he painted it. Sirera testified that while hewas removing the part, Grey asked him a question aboutthe Union. As Grey was very hard of hearing, Sirera an-swered him in a loud tone of voice. Thereupon, Assem-bly Foreman Litteral opened the door and asked Sirerato come with him. According to Sirera, they proceededto Frank Mazzio's office with Litteral pausing near thelunchroom to request that employee Harold Renker ac-company them. Sirera asserts that when Renker wasasked to accompany them, he asked Litteral if he neededa witness and Litteral replied "No."8When the grouparrived at Mazzio's office, Sirera asserts that Litteral in-formed him he should not be talking union to FredGrey. Sirera claims he explained he was merely answer-ing a question asked by Grey, and Litteral repeated thathe should not be doing that and that concluded the con-versation.9On November 20, Sirera requested that he be permit-ted to see his personnel file so he could see if it con-tained anything about his union activities. He asked Lit-teral if there was anything in his file about the Novem-ber 14 incident and claims Litteral assured him there wasnothing in his file about his union activities. After fol-lowing the chain of command up to Jack Bodolay, Sirerawas permitted to see his personnel file which containedwhat was described as a written oral warning which re-counted what had happened on November 14. Thewarning omitted any reference to Sirera's request forrepresentation at the November 14 meeting in Mazzio'soffice.Careful consideration of the facts outlined abovecauses me to conclude that the General Counsel hasfailed to show that Respondent disparately enforced itsno-solicitation rule as alleged, but he has demonstratedthat Sirera requested representation at an investigatoryinterview which he could have reasonably believedwould lead to discipline and the request was denied.I Both employees failed to indicate whether the solicitation activity de-scribed was conducted at times when employees were working as op-posed to break times, lunch periods, etc.8 Litteral denies that Sirera asked if he needed a witness and that hereplied no. Sirera indicated the comment was made within Renker's hear-ing, but Renker was not called as a witness. When originally called as awitness by the General Counsel, Litteral stated he had nothing to dowith the selection of employees for layoff or recall. Called by Respond-ent, he indicated otherwise. I credit Sirera where his testimony conflictswith that of Litteral.g Litteral asserted that he asked the employee if he had been talkingunion with Renker, and Sirera admitted he had325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo establish the claim of disparate enforcement of therule, it was necessary for the General Counsel to estab-lish that others violated the rule and were not repri-manded. He failed to satisfy that burden because hefailed to establish that solicitation for participation inpools or for the sale of Tupperware was accomplished inviolation of the rule; i.e., during working time or solicita-tion of employees while they were working. According-ly, I recommend that paragraph 12 of the complaint bedismissed.With respect to Litteral's refusal to grant Sirera's re-quest for a witness on the occasion of the November 14meeting in Mazzio's office, Litteral's admission that heasked the employee if he had been talking union withGrey, and the foreman's failure to indicate at that timethat he was going to place an oral written warning in theemployee's personnel file, convinces me that the incidentconstituted an investigatory interview. Considering thecircumstances, I find that Sirera could have reasonablybelieved at the time of the interview that it might resultin discipline. Under the rationale set forth in GlomacPlastics, Inc., 234 NLRB 1309 (1978), and AnchortankInc., 239 NLRB 430 (1978), such conduct is violative ofSection 8(a)(l) of the Act. Accordingly, I find, as al-leged, that Respondent violated Section 8(a)(1) of theAct by: refusing Sirera's request for representation at aninterview which he could have reasonably believedwould lead to discipline; compelling the employee toattend the interview without representation; and by issu-ing an oral written warning as a result of the interviewconducted under the circumstances described.C. The Alleged 8(a)(3) Violations1. The contention of the partiesParagraph 15 of the complaint, as amended, allegesthat on December 5 and 8, 1980, Respondent terminatedemployees Russell McDonald, Robert Chartier, DonaldPorter, Robert Dotson, Raymond Sprague, ScottMurray, and Jerry Hutchinson for discriminatory rea-sons, and that it thereafter refused to recall them becausethey were known union adherents.When he appeared as a witness, Respondent's presi-dent Bodolay indicated that due to the economic situa-tion which existed in late 1980, several large customersfailed to order the equipment they could ordinarily havebeen expected to order and, consequently, Respondentfound itself in a position wherein it had to decrease itsoperating cost by some $1,200 per week. To accomplishits object, it decided to eliminate its afternoon shift oper-ation and reduce the work force by approximately 40employees.The General Counsel does not dispute the fact thateconomic conditions compelled Respondent to lay off 40employees on December 5 and 8, 1980. Instead, heclaims that the alleged discriminatees were selected forlayoff because they were known union adherents andthat employees who were known to be against the Unionwere retained even though they were less senior and/orless competent.Respondent admitted that it was generally aware ofthe union sentiments of its employees when it selectedemployees for layoff. Its president, Bodolay, testified,however, that he instructed his supervisors, prior to thelayoff, to select for retention the employees they feltshould be retained to enable the Company to fulfill itsproduction requirements. According to Bodolay, factorsconsidered were ability to produce, attendance, attitude,and seniority. He further indicated that known union ad-herents were retained and persons known to be againstthe Union were selected for layoff.2. The union activity and work qualifications of thealleged discriminateesDonald Porter: Porter was hired by Respondent onMarch 8, 1979. While employed he worked in the ma-chine shop on lathes and a Hurco machine. At the timeof the layoff, he had approximately I year's experienceoperating and programing a Hurco machine. In Septem-ber, he contacted the Union and arranged a meeting foremployees with a union representative. He thereuponopenly distributed union literature at the plant, wore aunion button, and displayed a union emblem on his hatwhile on the job. One of the union newsletters docu-mented an interview with Porter, wherein his prounionviews were printed.10As the record reveals that Porter's foreman, Hart, kepta record of the names of employees who wore union but-tons and emblems and Porter openly engaged in unionactivity at the plant, I find that Hart, and Respondent,were fully aware of his prounion sentiments.Porter testified he never received any complaintsabout his work. Porter was rated "good" in every cate-gory when reviewed on October 6, 1980. He was rated"good" in attendance and attitude, "fair" in quality ofwork, and "poor" in quantity of work when laid off; hisfinal rating contains a notation "Steady but slow-Re-jected parts higher than average. Tardiness problem also.Would not rehire."' 1Robert Chartier: Chartier was hired by Respondent onOctober 29, 1979. He worked on the second shift as aHurco operator. He testified he went to the first unionmeeting, distributed authorization cards, and wore aunion hat and button in the plant. As revealed, supra,Hart told the employee on one occasion that Bodolaywould close the plant if the Union got in.Noting that Hart maintained a record of which em-ployees wore union buttons and emblems and the factthat Chartier engaged in union activities openly at theplant, I find that Hart, and thus Respondent, were fullyaware of his prounion sentiments.Chartier was rated "good" in every category on Octo-ber 6, 1980, but was rated good in all but attitude at thetime of layoff and his rating sheet contained the notation"Loud & Boisterious. Keeps fellow employees stirred up.Would not rehire."'2Scott Murray: Murray was hired by Respondent onOctober 16, 1980. He operated a Hurco during his shorttenure with Respondent at the Lakeland plant. Prior tohis hire at the Lakeland facility, Murray had worked for10 See G.C. Exh. 14.11 See G.C. Exhs. 3 and 17." See Resp. composite Exh. 8.326 BODOLAY PACKAGING MACHINERY, INC.Respondent while its plant was located in Wisconsin.While his union activity was limited to furnishing infor-mation about the Company's Wisconsin operation, he tes-tified without contradiction that Respondent's shop su-perintendent, Russ Ehlers, knew when they were in Wis-consin that he was a union member and then held theposition of sargeant-at-arms in the union. It is undisputedthat Murray was still a probationary employee at thetime of the early December layoff. I find that Respond-ent, through Ehlers, was aware of Murray's prounionsentiments.Russell McDonald: McDonald was hired by Respond-ent on April 16, 1979. He had extensive machine shopexperience and was thereafter made foreman of Respond-ent's machine shop. In the summer of 1980, he gave uphis foreman position because he was unable to get alongwith Production Manager Mazzio. At that time, hebecame one of two inspectors. According to McDonald,his superior knowledge of math and specifications causedhim to inspect difficult items while a younger inspector,Ayers, inspected easier items. As indicated, supra, Fore-man Litteral ascertained around mid-November that Mc-Donald had been going to union meetings. I find thatRespondent was aware of McDonald's prounion senti-ments.McDonald's performance as an inspector was rated"good" in every category on June 23, 1980, when hewas made group leader of the inspection department, andhe was similarly rated "good" in every respect on Octo-ber 6, 1980.13 At the time he was laid off on December8, 1980, McDonald was rated "good" in attendance andability and "fair" in attitude and quality and quantity ofwork. A notation at the bottom of the December ratingsheet states "Passive attitude-Employee did not seemtoo happy working here.14Roger Dotson: Dotson was hired by Respondent onMarch 17, 1979. He was a drill press operator. He indi-cated during his testimony that he openly passed outunion newsletters at the plant prior to the layoff andwore a union button and a union T-shirt in the plant.Since, according to the remarks made by Foreman Hartto employees, Respondent recorded the names of em-ployees who wore union insignia, buttons, etc., in theplant, I infer that Respondent was aware of Dotson'sprounion sentiments. According to Dotson, he passed outunion newsletters during the lunch period on December9, 1980. He thereafter went home sick and was then tele-phoned by Machine Shop Foreman Smith, who told himthat he and a probationary employee, Joe Weisgerber,were being laid off. '5On October 6, 1980, Dotson was rated "good" in allcategories except attendance for which he received a"fair" rating. The "Remarks" section of his rating form(G.C. Exh. 4) states, inter alia, "Attendance is the onlynegative factor here. Employee does excellent quality &"I See O.C. Exhs. 5 and 6." See G.C. Exh. 18"6 With exception of Dotson and Weisgerber, the employees laid offon December 8 were laid off at the beginning of the shift. Dotson testi-fied without contradiction that when he became ill he discussed his ill-nea with Foreman Smith and stated he would go home but he was afraidhe might be laid off if he did Smith advised him not to worry and hewent home only to receive the layoff call laterquantity of work-Suggest 30¢ increase." Significantly,when he was laid off on December 8, 1980, Dotson wasrated "fair" in all categories, had "good" also markedafter attitude and ability and the rating sheet containedthe notation "No Rehire."'6Raymond Sprague: Sprague was hired by Respondenton March 19, 1980. He started in the cutoff departmentand was transferred after several weeks to the machineshop as a milling machine operator. He testified that hesigned a union authorization card and wore a unionbutton in the plant several days during the week preced-ing his layoff on December 8. He testified without con-tradiction that his foreman (Smith) and assistant foreman(Bryson) observed him wearing the union button. I findthat Respondent was aware of Sprague's prounion senti-ments.Sprague candidly admitted that he messed up someparts on occasion and "they" got mad. He claims he didnot err any more frequently than other machinists. OnOctober 6, 1980, Sprague was rated "good" in all catego-ries except quality of work where he was rated both"good" and "fair."'7The bottom of his rating sheet con-tained a notation that he was progressing well. When hewas laid off on December 8, Sprague was rated "good"for attendance, attitude, quality of work, and ability. Hewas also rated "fair" for quality and quantity of work,and for ability. A notation in the "Remarks" column ofthe latter rating states (G.C. Exh. 15) "OK for RehireLabor Position."Jerry Hutchinson: Hutchinson was hired by Respondentas a welder on January 15, 1980. He testified he wore aunion button in the plant during the union campaign. Asindicated, supra, I credit his assertion that his foreman,Jim Connelly, asked him while he was wearing thebutton if he was with the Union. Hutchinson's name andhis opinions were published in a union newsletter whichwas openly distributed at the plant. I find that Respond-ent was aware of his prounion sentiments.Hutchinson indicated during his testimony that Re-spondent used five welders on the day shift and he wassecond in seniority among such welders. He indicatedthat Charles Henry and Gene Lynn, both junior to himin point of service, were retained when he was laid offon December 8, 1980. On October 6, 1980, Hutchinsonwas rated "good" in every category. At the time he waslaid off on December 8, he was rated "fair" in every cat-egory except attendance where he was rated "good."The latter rating contained the notation "Do NotRehire."'83. The December layoffsOn December 5, Respondent abolished its night shift.As a result, 23 of 29 employees then assigned to thenight shift were laid off. Those six employees then as-signed to the night shift who were not laid off weretransferred to the day shift.19As indicated, supra, thei See G.C. Exh 16." See G.C. Exh. 2.i' See G.C Exhs. 12 and 13.19 The six retained were: leadman Fox. William Kauffman, CharlesHenry, Bruce Hildreth, James France. and Bruce McPherson. Addition-ally. Foreman Hart was retained327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel contends that Respondent decided tolay off night Hurco machine operators Porter and Char-tier for discriminatory reasons. Additionally, he claimsthat the transfer of Hurco machine operator Hildreth tothe day shift, and the subsequent layoff of day-shiftHurco operator Murray was also effectuated for discrim-inatory reasons. The layoff as it affected Hurco machineoperators is discussed below.The day-shift employees involved in the Decemberlayoff were terminated by Respondent on December 8.Among those chosen for layoff were alleged discrimina-tees Russell McDonald, Roger Dotson, Raymond Spra-gue, and Jerry Hutchinson. McDonald was an inspectorat the time and the remaining named individuals wereperforming work in Respondent's machine shop. The in-dividual situations of the alleged discriminatees involvedin the December 8 layoff are discussed below.a. The alleged discrimination against Donald Porter,Robert Chartier, and Scott MurrayOn December 4, the employees working on Hurco ma-chines on the night shift were: Donald Porter (hired 3-8-79); Robert Chartier (hired 11-26-79); Larry Pinker(hired 5-22-80); and Chris Outlaw (hired 5-29-80). Atthat time the Hurco machine operators assigned to theday shift were: Les Gaborik (hired 4-4-77); John Hanson(hired 1-18-78); Don Smith (hired 5-1-78); Gary Oman(hired 2-12-80); and Scott Murray (hired 10-16-80). OnDecember 5, Porter, Chartier, Pinker, and Outlaw werelaid off. On December 8, Hildreth was transferred to theday shift and Murray was laid off. It is thus apparentthat two senior employees-Porter and Chartier-werelaid off while junior employees Hildreth and Oman wereretained.Having adduced the testimony concerning the allegeddiscriminatees set forth above, the General Counselclaims he has satisfied his burden of proof described inWright Line,20and he urges me to find that he hasshown, prima facie, that Respondent was motivated tolay off Porter, Chartier, and Murray because they wereknown union adherents. I agree as to Porter and Char-tier, but conclude that the General Counsel failed to es-tablish prima facie that Murray was selected for layofffor discriminatory reasons.With respect to Porter and Chartier, the record factswhich, in my opinion, establish, prima facie, that theywere selected for layoff for discriminatory reasons are:(1) they were considered to be excellent employees, aslate as October 6, 1980, as evidenced by their perform-ance ratings prepared on that date; (2) both employeesopenly supported the Union by attending meetings,openly distributing union literature at the plant, and bywearing union buttons and emblems on the job; (3) Re-spondent, through its night-shift foreman, kept a recordof employees wearing union buttons and emblems, and itmust be concluded that Respondent was fully aware ofPorter and Chartier's prounion sentiments; (4) Porter andChartier, like all other alleged discriminatees exceptingSprague, were rated poorly at the time of the layoff andtheir rating sheets contained notations that they should2O Wright Line, a Division of Wright Line, Inc., 251 NLRB 1083 (1980).not be rehired; and (5) junior employees Hildreth andOman (trained by Chartier) were retained to performwork which could have been performed by Porter andChartier.While I have found that Murray supported the Unionand I have found that Respondent was aware of his ad-vocacy, the record reveals that he was a probationaryemployee at the time of the layoff and it reveals thatPorter, Chartier, Pinker, and Outlaw, all senior in serviceto Murray, were laid off at or near the same time. More-over, all the Hurco operators retained, including Hil-dreth and Oman, were senior to Murray. In the circum-stances, I am unwilling, absent specific evidence of dis-criminatory motivation, to find that the General Counselhas shown, even prima facie, that Murray was treateddiscriminatorily.Having concluded that the General Counsel hasproved prima facie that Porter and Chartier were select-ed for layoff for discriminatory reasons, I turn to an ex-amination of Respondent's defense to ascertain whetherit has demonstrated that the employees in question wouldhave been terminated on December 5 in the absence oftheir protected activities. Respondent presented its de-fense through Assistant Machine Shop Foreman Brysonsince both Hart, the night foreman, and Smith, the ma-chine shop foreman, were unavailable at the time of thehearing. Bryson testified that on December 2, supervisionconsisting of Russ Ehlers, Dick Smith, Dick Litteral, JimConnelly, Sid Hart, Frank Mazzio, and himself, met atEhleras' house and decided who would be laid off onDecember 5 and 8. With respect to Hurco machine oper-ators, he asserted that he, Hart, and Smith agreed thatHildreth would be retained and transferred to the dayshift because he was acting as a Hurco machine leadmanon the night shift and could program the Hurco ma-chines better than Porter and Chartier. Bryson indicatedin addition that Porter had an abnormal amount of scrapand had fouled up parts for a glove packing machine inlate November thereby necessitating that the parts be re-bored several times. He claimed Chartier was selectedfor layoff because Hildreth was a superior programerand was able to program Sentamatic, Burkmaster, andHurco machines while Chartier did not have such skills.Bryson made no attempt to explain why Oman, who wasjunior to both Porter and Chartier, was retained at thetime of the layoff.During the rebuttal stage of the case, Chartier testifiedthat Hildreth did not perform leadman functions whileassigned to the night shift, and he claimed that Hildrethdid not program the Hurco machine he operated. Porterdenied during rebuttal that he produced an abnormalamount of scrap and he denied that he produced defec-tive parts for a glove machine in late November. AsBryson admittedly worked on the day shift and did notactually observe what Porter, Chartier, and Hildreth didwhile working on the night shift, Porter and Chartier'srebuttal testimony causes me to discount Bryson's testi-mony considerably.In sum, the record reveals that regardless of Hildreth'sprogramming skills, he, subsequent to December 8,merely operated a Hurco machine on the day shift as did328 BODOLAY PACKAGING MACHINERY, INC.employee Oman. This was work Porter and Chartierwere capable of performing. In the circumstances, I con-clude that Respondent has failed to show that Porter andChartier would have been selected for layoff on Decem-ber 5 if they had not been known union advocates. Ac-cordingly, I find, as alleged, that Porter and Chartierwere terminated on December 5, 1980, in violation ofSection 8(a)(1) and (3) of the Act as alleged.b. The alleged discrimination against RussellMcDonaldOn December 8, McDonald and employee Troy Ayersperformed the inspection functions at Respondent's facili-ty. As found, supra, McDonald had attended a unionmeeting and Respondent was aware of such activity.Nevertheless, the record reveals that when the nightshift was abolished, the supervisory gathering decidedthat night-shift Foreman Hart would transfer to the dayshift and perform inspection duties and that McDonaldand Ayres would be laid off. Bodolay and Bryson indi-cated during their testimony that supervisors and lead-men were given retention preference at the time of theDecember layoffs. Inspection of Respondent's Exhibit 4,a listing of employees which reveals, inter alia, theirstatus, shift, and whether they were laid off or retainedduring the December layoffs, corroborates the assertionthat supervisors and leadmen were given the retentionpreference at the time in question. In the circumstances,I find that Respondent was motivated by lawful consid-erations to retain Foreman Hart to perform inspectionwork at the time of the layoffs. I further find that theGeneral Counsel has failed to establish, prima facie, thatMcDonald was selected for layoff for discriminatory rea-sons.c. The alleged discrimination against Roger DotsonImmediately prior to December 8, Dotson was a drillpress operator in Respondent's machine shop where hewas supervised by Smith and Bryson. At that time, Re-spondent employed eight drill press operators. Theywere: Henry Weeks (hired 1-15-79 and also lead opera-tor);21 Darrell Hurry (hired 12-13-79); Ken Morey(hired 2-11-80); Delbert Clegg (hired 3-17-80); RogerDotson (hired 3-17-80); Orson Moore (hired 3-24-80);Jerry Vanderground (hired 10-2-80); and Robert Weis-gerber (hired 10-13-80). Clegg, Moore, and Vander-ground worked on the night shift and were laid off onDecember 5. Thereafter, on December 8, Dotson andWeisgerber were laid off after other employees had beenlaid off earlier in the day as described, supra. It thus ap-pears that Respondent retained, at the time of the layoff,Weeks, Hurry, and Morey who were all senior toDotson. Bryson testified that supervision decided to layDotson off because it had a more senior drill press opera-tor who was senior to Dotson (Morey).Consideration of the entire record causes me to con-clude that the General Counsel has failed to establish,prima facie, that Dotson was chosen for layoff for dis-criminatory reasons. The General Counsel made no at-tempt to prove that Dotson was more qualified to oper-" See Resp. Exh. 4.ate a drill press than the three more senior employeeswho were retained at the time of the layoff.d. The alleged discrimination against RaymondSpraguePrior to the December 5 and 8 layoffs, Respondentutilized 14 milling machine operators. Seven, includingSprague, were laid off on the above dates. Three of theseven operators retained (Racicot, Prite, and McPherson)were hired after Sprague, but the record reveals thatSprague had worked on a milling machine for only sev-eral months prior to the lay off. Moreover, Sprague, byhis own admission, was an inexperienced milling machineoperator who made mistakes. Significantly, althoughSprague was rated "fair" to "good" when laid off on De-cember 8, the rating form reflects a recommendation thathe be rehired as a laborer.22While I have found that Respondent was aware at thetime of the December 8 layoff that Sprague was a unionsupporter, I conclude that the General Counsel has failedto establish, prima Jacie, that he was selected for layofffor discriminatory reasons. Absent specific evidencewhich would reveal that Respondent's supervisors har-bored resentment against Sprague because he had en-gaged in union activities, I am unwilling to infer that hewas selected for layoff for discriminatory reasons.e. The alleged discrimination against Jerry HutchinsonBefore the layoffs, Respondent utilized four employeesclassified as welders. They were: Maurice Lefler (hired2-26-79); Charles Henry (hired 6-2-80); Jerry Hutchin-son (hired 1-15-80); and Eugene Lynn (hired 7-23-80).Hutchinson was laid off on December 8 and junior weld-ers Henry and Lynn were retained.As found, supra, Foreman Connelly interrogatedHutchinson concerning his union sentiments when he ob-served him wearing a union button, and the foreman sub-sequently told the employee not to post union newslet-ters on company property. While Hutchinson was appar-ently felt by Respondent to be a good employee on Oc-tober 6, 1980, as reflected by the rating he received atthat time, he was rated "fair" in every category exceptattendance on December 8, and, like all the alleged dis-criminatees except Sprague, the December 8 rating formcontains a notation "Do Not Rehire."23Finally, the General Counsel has shown that employ-ees hired after Hutchinson were retained when he waslaid off. The factors summarized cause me to concludethnt the General Counsel has established, prima facie,that Hutchinson was selected for layoff for discriminato-ry reasons.Respondent sought to explain why Hutchinson was se-lected for layoff through the testimony of Sheet MetalDepartment Foreman James Connelly. Connelly initiallyexplained that prior to the layoff he actually utilizedthree welders-Lefler, Henry, and Hutchinson-and twofinishers-Lynn and an unidentitied employee. Connellyfurther indicated that while Henry's last date of hire was22See G.C. Exh. 15I2S See G.C. Exhs 12 and 13329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 2, 1980, he actually had more time with the Compa-ny than Hutchinson as he had been hired in 1979 andhad left Respondent's employ for about a month in 1980and was thereafter rehired.24According to Connelly,Lynn was retained to perform menial tasks which re-quired no particular degree of intelligence such as polish-ing, grinding, and minor welding tasks. While Connellyadmitted he had observed Hutchinson wearing a unionbutton, he testified that did not influence his decision toselect the employee for layoff.In sum, while Respondent has given plausible reasonsfor retaining welders Lefler and Henry during the layoffperiod, Connelly did not offer any plausible reason forretaining Lynn, who is classified as a welder on Re-spondent's Exhibit 4, and an unnamed finisher whensenior employee Hutchinson was laid off. Assuming, ar-guendo, Lynn and the other finisher performed polishing,grinding, and minor welding, it is clear that Hutchinsonwas capable of performing such work, but he was not of-fered the opportunity to accept such work in lieu oflayoff. I find that Respondent has failed to rebut theGeneral Counsel's prima facie showing that Hutchinsonwas selected for layoff for discriminatory reasons. Ac-cordingly, I find that Hutchinson was terminated in vio-lation of Section 8(a)(1) and (3) of the Act as alleged.4. The recall situationIn the amendment to complaint dated April 27, 1981,the General Counsel alleged that Respondent failed fordiscriminatory reasons to recall employees McDonald,Chartier, Porter, Dotson, Murray, Sprague, and Hutchin-son to their former positions of employment on February16, 1981.The record reveals that Respondent had a need for theservices of laid-off machine shop employees by mid-Feb-ruary 1981. To fill the need, it sent recall letters on Feb-ruary 16, to Orson Moore (drill press operator hired 3-24-80), Larry Pinker (Hurco operator hired 5-22-80),Robert Lyman (milling machine operator hired 9-23-80),Russ Parsons (milling machine operator hired 5-12-80),Robert Weisgerber (drill press operator hired 10-13-80),Troy Ayres (inspector hired 4-30-80), and James Mal-lard (milling machine operator hired 9-15-80).25Lyman,Parsons, and Ayres responded by reporting for work onFebruary 23. The remaining four employees either failedto claim their registered recall letters or failed to reportfor work on receipt of such letters.26According to Bodolay and Bryson, Respondent decid-ed to recall the employees listed above in February be-cause Smith and Bryson felt they could best perform thework which needed to be performed. They indicatedAyres was offered recall before McDonald because theCompany was still in financial difficulty and Ayres'hourly rate was approximately $1.50 less than McDon-ald's.24 Henry was originally hired by Respondent in October 1979; he quiton April 18, 1980; he was rehired on June 2. 1980. See G.C. Exhs. 19 and20.25 See Resp. Exhs. 5 and 6.* Bryson testified without contradiction that Respondent knew onFebruary 16 that Moore, Weisgerber, and Mallard were union supporters.When the majority of employees recalled on February16 failed to return to work, Respondent, on February 20,sent recall letters to all remaining machine shop employ-ees on layoff except McDonald. Bryson testified withoutcontradiction that he and Smith felt Ayres could accom-plish the necessary inspection work and consequentlyMcDonald's services were not needed. The record re-veals 17 machine shop employees were sent recall letterson February 20. While registered letters were sent to allthe alleged discriminatees except McDonald, Hutchinsonwas the only alleged discriminatee to report back towork at Respondent. Chartier failed to claim his recallletter, Porter failed to respond after receiving his recallletter, Dotson accepted recall but failed to show up towork, and Murray and Sprague failed to respond afterreceiving their recall letters.27Consideration of the facts set forth above leads me toconclude that the General Counsel has failed to provethat Respondent refused to recall Chartier, Porter, Mc-Donald, Dotson, Sprague, Murray, and Hutchinson onFebruary 16 for discriminatory reasons. The fact thatthree known union supporters were included in the smallgroup offered recall on February 16 is hardly supportiveof the General Counsel's claim, and the fact that all thealleged discriminatees except McDonald were offeredrecall 4 days later on February 20 convinces me that Re-spondent's principal concern was to obtain employeeswho could perform the work available as it contends.With respect to McDonald, the General Counsel's claimis that he should have been recalled before Ayres eventhough Ayres made $1.50 per hour less. The GeneralCounsel's failure to controvert Respondent's contentionthat it was experiencing financial difficulty during theperiod under discussion undercuts his position. More-over, as revealed, supra, the record reveals that Mc-Donald was no more active than most employees duringthe union campaign and Respondent's recall of numerousknown union activists on February 16 and 20 suggeststhat McDonald was refused recall for reasons other thanhis union activity and/or sentiments.In sum, I find that Respondent did not fail on Febru-ary 16, 1981, to recall Chartier, Porter, McDonald,Dotson, Murray, Sprague, and Hutchinson for discrimi-natory reasons. I recommend that the applicable para-graphs of the complaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.27 See Resp. Exh. 6.330 BODOLAY PACKAGING MACHINERY, INC.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in the unlawful acts described in sec-tion III, above, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act.4. Respondent has not violated the Act except to theextent specifically indicated in section 1, above.5. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l) and (3) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.Respondent will be ordered to make Robert Chartier,Donald Porter, and Jerry Hutchinson whole for any lossof earnings they suffered as a result of the discriminationpracticed against them with backpay to be computed ona quarterly basis, making deductions for interim earnings,and with interest to be computed and paid in accordancewith the Board's decisions in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).28Having found that Vincent Sirera was unlawfully dis-ciplined on November 14, 1980, 1 shall recommend thatRespondent be ordered to expunge all reference to theincident from its records.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER29The Respondent, Bodolay Packaging Machinery, Inc.,Lakeland, Florida, its officers, agents, successors, and as-signs, shall:as See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).As Respondent sent each of the named employees registered letters offer-ing them recall to their former positions of employment on February 20,1981. and Hutchinson accepted the offer made to him while Chartier andPorter did not, Respondent will not be ordered to offer said employeesreinstatement.29 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relatigns Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I. Cease and desist from:(a) Interrogating employees regarding their union ac-tivities or sentiments or the union activities or sentimentsof their fellow employees.(b) Creating the impression that the union activities ofits employees are under surveillance.(c) Intimidating employees by threatening plant clo-sure if employees select the Union as their collective-bar-gaining agent.(d) Discouraging employee participation in union ac-tivities by informing employees that their participation inunion activities caused them to be laid off.(e) Requiring that any employee take part in an inter-view with supervision without the presence of an em-ployee representative if such representation has been re-quested by the employee and if the employee has reason-able grounds to believe that the matters to be discussedmay result in subjecting the employee to disciplinaryaction.(f) Discouraging employees from joining or participat-ing in activities on behalf of United Electrical, Radio,and Machine Workers of America (UE), or any otherlabor organization, by selecting employees for layoff be-cause they joined or supported a union.(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole Robert Chartier, Donald Porter, andJerry Hutchinson for any loss of pay they may have suf-fered as a result of the discrimination practiced againstthem in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Post at its Lakeland, Florida, facility copies of theattached notice marked "Appendix."30Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.S3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board."331